Citation Nr: 1139839	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-03 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served with the Army National Guard from 1999 to 2008 with a period of active duty from December 2003 to March 2005.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected PTSD is more disabling than the current 50 percent disability rating reflects.  In this regard, the Board notes that review of the claims folder reveals that he has not been afforded a VA psychiatric examination since March 2007, more than 5 years ago.  Indeed, the principal purpose of that examination was to determine the etiology of any diagnosed psychiatric symptomatology-in other words to determine whether service connection for PTSD was warranted.  That examination was not performed with the purpose of providing the findings required to accurately rate the disorder.  

From a review of the Veteran's reported symptoms since the last examination, the Board finds that a new VA examination is required in order to accurately evaluate the psychiatric disorder.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  

The examination conducted pursuant to this Remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of present PTSD symptoms, as well as any significant pertinent interval medical history since his last VA examination in 2007.  

On remand, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  In this regard, the Board notes that the most recent record of any outpatient treatment that the Veteran has undergone (and that is included in his claims folder) is dated in February 2009.  

Also, the Veteran is appealing the original assignment of the disability rating for his service-connected PTSD following the award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Thus, the disability evaluation must be considered from March 2005 to the present. 

Accordingly, the case is REMANDED for the following actions:

1. After procuring the appropriate release of information forms where necessary, obtain records of any recent treatment for, or evaluation of, the service-connected PTSD that the Veteran has undergone.  The Board is particularly interested in any pertinent treatment that the Veteran may have received since February 2009.  

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder. 

2.  The Veteran should be scheduled for VA examination of his service-connected PTSD.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all signs and symptoms of PTSD should be reported in detail.  The examiner is requested to use a multiaxial assessment, assign a Global Assessment of Functioning (GAF) score, explain what the assigned score represents, and reconcile that score with earlier GAF scores. 

Any disabling manifestations specifically attributable to PTSD must be fully outlined and differentiated from symptoms caused by any non service-connected disorders.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in March 2007.  The examiner should also describe the impact of the Veteran's PTSD on his occupational and social functioning. 

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to an initial rating greater than 50 percent for the service-connected PTSD.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

